BY THE COURT:
Epitomized Opinion
Action brought by David T. Jones, sheriff, against the defendant as one of the csmmon pleas judges of Montgomery county.
It is clearly settled that writs of prohibition should not be issued as a substitute for a writ of error; or where error affords a complete and adequate remedy, and that this extends to questions of jurisdiction, and the court against which the writ of prohibition is sought. Such a writ will not be issued prohibiting the court of common pleas from determining its own jurisdiction where jurisdiction of the subject matter has been conferred upon that court by the laws of the state, 98 OS. 164.
Jurisdiction is conferred upon the common pleas in habeas corpus cases, and its remedy for the wrong use of writ is therefore by prosecuting error, and not by writ of habeas corpus.
As the ease now Stands, petition in error affords an adequate remedy and the issuance of the writ of prohibition is vacated, and the petition dismissed.
Attorneys: